           Case 1:19-cr-00256-NONE-SKO Document 220 Filed 07/20/20 Page 1 of 3



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, ARMANDO TORO
 5

 6                        IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )    Case No.: 1:19 CR 256 NONE/SKO
                                                     )
10                    Plaintiff,                     )    MOTION AND ORDER TO SHORTEN
                                                     )    TIME RE
11             vs.                                   )    DEFENDANT TORO’S MOTION FOR
                                                     )    TEMPORARY RELEASE FROM PRETRIAL
12   ARMANDO TORO,                                   )    DETENTION AND/OR BAIL REVIEW DUE
                                                     )    TO DANGER STEMMING FROM COVID-
13                    Defendant.                     )    19 COMPLICATIONS
                                                     )
14                                                   )    PURSUANT TO LOCAL RULE 144(e)
                                                     )
15                                                   )

16
               Defendant Armando Toro hereby moves the Court to shorten the time for hearing his
17
      motion for temporary release and/or bail review. Defense counsel and government counsel have
18
      stipulated for the motion to be heard on Friday, July 24, 2020, or the next available date for the
19

20    Court.

21             The motion was served on Friday, July 17, 2020. Local Rule 430.1(c) provides that a

22    hearing must be set not less than 14 days after the filing of the motion. Local Rule 144(e)
23    permits a motion shortening time.
24
     ///
25
     ///
26
27

28                                                    1
           Case 1:19-cr-00256-NONE-SKO Document 220 Filed 07/20/20 Page 2 of 3


     This motion to shorten time will be based on this notice of motion, and the attached stipulation
 1

 2   by counsel, as well as all papers and records in this case.

 3

 4
     Dated: July 17, 2020                                  Respectfully submitted,
 5
                                                           /s Kevin Rooney
 6                                                         KEVIN P. ROONEY
 7                                                         Attorney for defendant
                                                           ARMANDO TORO
 8

 9             Joint Stipulation By Attorney Kevin P. Rooney and Assistant United States Attorney
10                                                  Jeffrey Spivak

11
            1. , in the above captioned case, Kevin Rooney is the attorney of record for defendant
12

13              Armando Toro, and Jeffrey Spivak is the attorney of record for the United States.

14          2. The substantive motion at issue addresses Mr. Toro’s release from PreTrial custody –

15              pursuant to either a temporary release or newly fashioned conditions of PreTrial
16              Release.
17
            3. Attorney Rooney believes the motion should be heard as expeditiously as possible
18
                due to ongoing health concerns and AUSA Spivak does not object to the proposed
19
                shortening of time.
20

21   ///

22   ///

23

24

25

26
27

28                                                     2
          Case 1:19-cr-00256-NONE-SKO Document 220 Filed 07/20/20 Page 3 of 3


            4. Both counsel stipulate and agree that the Court would schedule a hearing on the
 1

 2               motion to be heard on Friday, July 24, 2020 at 10:00 a.m. before the Court or on the

 3               next available date and time found suitable by the Court.

 4

 5
     SO STIPULATED:
 6

 7
     Dated: July 17, 2020                                   /s Jeffrey Spivak
 8                                                         Assistant United States Attorney
                                                           JEFFREY SPIVAK
 9

10
     Dated: July 17, 2020                                  /s Kevin Rooney
11                                                         KEVIN P. ROONEY
                                                           Attorney for defendant
12                                                         ARMANDO TORO
13

14

15

16                                                ORDER
17
            IT IS HEREBY ORDERED that the hearing for the above-referenced motion shall be
18
     heard on the 24th day of July, 2020 at 10:30 a.m.
19

20
     IT IS SO ORDERED.
21

22      Dated:     July 20, 2020
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28                                                    3
